DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
By the present Amendment, claims 1, 6, 11, 12, 15, 16 and 20 have been amended, claims 5, 10 and 14 have been canceled and claims 21-23 have been added. The specification has also been amended to correct some inadvertent typographical errors and to clarify references to elements 357, 358 and 359 in FIG. 3. 

Note to Applicant
The application has been assigned to a different examiner.  The group art unit has not changed.  The examiner respectfully notes new grounds of rejection of been established in light of an updated search.  This action is made NON-FINAL as the claim amendments were drawn from previously recited dependent claims.    The examiner extends a courtesy interview to Applicant’s Representative to discuss the claim rejection and further how to advance prosecution.

Response to Arguments
The objection to the drawings is withdrawn as the drawings/specification have been amended.

The rejections of Claim 1-4, 6-9, 11-13, and 15-23 under 35 U.S.C. § 101 have been fully considered but they are not persuasive.
Applicant Argues: With respect to the Examiner' s rejection under §101, Applicant submits that the claim limitations do not recite a method of organizing human activity at least because the claims recite converting data structures into vector representations or extracting features from generated candidate controls, and inputting the vector representations and extracted features into machine learning components to generate various predictions. In addition, at least the claim limitations of using machine learning classifiers and converting data structures into vectors are not practically performed in the human mind. There is no indication the claimed limitations are purely mental processes, as they describe converting authoritative source and control data structures to vectors, extracting features and using machine learning techniques to predict metadata tags and likely mappings. The recited steps, under their broadest reasonable interpretation, cannot practically be performed in the mind. Applicant notes that care should be taken not to characterize the claims at too high a level of abstraction that does not correlate well with the express language of the claims.  Even if the Examiner finds that a judicial exception applies, the proposed recitation of using vectorization, feature extraction and machine learning models to analyze authoritative sources and controls, and generate proposed mappings of new authoritative sources to existing controls integrates the judicial exception into a practical application. For example, the claimed embodiments address problems with current approaches for attempting to correlate new authoritative sources to existing controls which rely on ineffective key word searches that may be available in different text editors. These conventional approaches waste computational resources by retrieving numerous non-relevant controls.
Examiner Response: The examiner respectfully disagrees.  As noted in the 35 U.S.C. 101 rejection the claims recite a certain method of organizing human activity with the additional recitation of generic computer components as the steps cover performance of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), more specifically: The examiner notes concepts of recommending a proposed mapping of controls to authoritative sources represents a legal obligation.  Further the examiner notes a user can manually perform all the limitations in the mind or by using pencil/paper and the mind to perform the steps as drafted but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Further the use of a machine learning model is found to be an element recited at a high-level of generality and further is found to be routine, conventional and well understood, as Rossman et al. (US,967285B1) provides various scenarios in which machine learning and machine learning algorithms can be used, see col. 12, lines 19-col. 13, lines 14.  Therefore the examiner finds this argument not persuasive.  
Applicants’ arguments with respect to claims 1-4, 6-9, 11-13, and 15-23 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-4, 6-9, 11-13, and 15-23 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a recommendation of a proposed mapping based on tagging and mapping:
More Specifically, Claim 1 and similarly Claim 16 and 20 recite the following abstract features:



receive at least one new authoritative source; 
access a plurality of existing controls and a plurality of existing authoritative sources;
convert a data structure of the at least one new authoritative source and data structures of the plurality of existing controls and existing authoritative sources into a plurality of vector representations; 
use the plurality of vector representations to compute similarities between the at least one new authoritative source and at least a subset of the plurality of existing controls and existing authoritative sources; 
input at least a subset of the plurality of vector representations corresponding to the plurality of existing authoritative sources to a 

wherein the plurality of candidate controls are taken from the plurality of existing controls; 
extract one or more features from the plurality of candidate controls; 
input the extracted one or more features to a second 
 identify a proposed mapping of one or more of the plurality of candidate controls to the at least one new authoritative source based on the predicted likelihoods; and 
5112368.01 transmit to a user a recommendation comprising the proposed mapping
The limitations of as noted above, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of those limitations in the mind but for the recitation of generic computer components. That is, other than reciting a platform comprising a plurality of devices and machine learning algorithms nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, a user can manually perform all the limitations in the mind or by using pencil/paper and the mind to perform the aforementioned steps.  Thus, as drafted, these steps, under its broadest reasonable interpretation, covers performance of the limitation mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, 
Further such limitations, other than reciting a platform comprising a plurality of devices and machine learning algorithms, fails under a certain method of organizing human activity with the additional recitation of generic computer components as the steps cover performance of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  The examiner notes concepts of recommending a proposed mapping of controls to authoritative sources represents a legal obligation.  
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of a platform comprising a plurality of devices and machine learning algorithms perform such steps. The platform comprising a plurality of devices and machine learning algorithms in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer processing functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a platform comprising a plurality of devices and machine learning algorithms perform such steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere 
 The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-4, 6-9, 11-12, 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy et. al. (US20190220753A1) (hereafter Ramamurthy) in view of Rossman et al. (US,967285B1) (hereafter Rossman) and Szcezepanik et. al. (US220200174966A1) (hereafter Szcezepanik).

Regarding Claim 1, Ramamurthy discloses an apparatus comprising: at least one processing platform comprising a plurality of processing devices (e.g. Paragraphs [0033-0034], Computing device 10 includes a processing unit 12. Embodiments of the present invention can be applied in the context of computer systems other than computing device 10. Other appropriate computer systems include handheld devices, multi-processor systems, various consumer electronic devices, mainframe computers, and the like. Those skilled in the art will also appreciate that embodiments can also be applied within computer systems wherein tasks are performed by remote processing devices that are linked through a communications network (e.g., communication utilizing Internet or web-based software systems);
said at least one processing platform being configured to: receive at least one new authoritative source (e.g. Paragraph [0004], receiving a proposed data rule);
access a plurality of existing controls and a plurality of existing authoritative sources (e.g. Paragraph [0014], identifying existing data compliance rules (data rules, for short) that are similar to a proposed data rule.); 
convert a data structure of the at least one new authoritative source and data structures of the plurality of existing controls and existing authoritative sources into a plurality of vector representations (e.g. Paragraphs [0014] and [0027], Embodiments described herein improve the functioning of a data compliance computing system by identifying existing data compliance rules (data rules, for short) that are similar to a proposed data rule before the proposed data rule is applied to all of the data in a large dataset. At step 304, vector creation module 172 applies the data rule to all entities in test entity data 170 to obtain a list or set of all entities in test entity data 170 that violate the data rule. In accordance with one embodiment, the list or set can include zero or more entities. At step 306, vector creation module 172 uses the list of entities to form a vector, which is stored at step 308 in a rule vector data store 174.);
use the plurality of vector representations to compute similarities between the at least one new authoritative source and at least a subset of the plurality of existing controls and existing authoritative sources (e.g. Paragraph [0031], At step 410, vector compare module 178 compares the similarity score to a similarity threshold to determine if the vector of the new data rule is sufficiently similar to the vector of the existing data rule to warrant displaying that the new data rule is possibly redundant of the existing data rule. In accordance with one embodiment, two vectors are considered to be sufficiently similar if the similarity score for the two vectors exceeds the similarity threshold. If the two vectors are sufficiently similar, the identity of the existing data rule and the similarity score are stored in similar rules and scores 180 at step 412.);
Ramamurthy fails to disclose the following limitations:
input at least a subset of the plurality of vector representations corresponding to the plurality of existing authoritative sources to a first machine learning classifier to train the first machine learning classifier, wherein the first machine learning classifier uses one or more machine learning algorithms to predict one or more metadata tags for the at least one new authoritative source; 
generate a plurality of candidate controls for mapping to the at least one new authoritative source; 

extract one or more features from the plurality of candidate controls; 
input the extracted one or more features to a second machine learning classifier, wherein the second machine learning classifier uses one or more machine learning algorithms to predict a likelihood that each of the plurality of candidate controls will be mapped to the at least one new authoritative source;
identify a proposed mapping of one or more of the plurality of candidate controls to the at least one new authoritative source based on the predicted likelihoods; and 
transmit to a user a recommendation comprising the proposed mapping.
However, in an analogous art, Rossman teaches:
input at least a subset of the plurality of vector representations corresponding to the plurality of existing authoritative sources to a ... classifier to train the first machine learning classifier, wherein the ... classifier uses one or more machine learning algorithms to predict one or more ... tags for the at least one new authoritative source (e.g., col. 12, lines 40-col. 13, lines 14 – learning vector quantization... vector quantization and col. 7, lines 4-20 - The machine learning service 170 may construct and/or update a machine learning model 170 according to the mapped data and feedback provided from the user indicating the accuracy of the provided summary and/or evidence in the response in comparison to the request. The recorded data recorded by the machine learning service during a predetermined time period may be used as training data for establishing predictor functions (e.g., conditions or criteria) for the machine learning model that result in defined output values. Moreover, one or more factors and/or features may be used as input to the machine learning model to establish the output values (e.g., the statistical analysis probability). That is, the machine learning module 170 may model one or more factors and/or features relating to one or more key words, subject matter, and/or source documentation for interpreting one or more questions within the request pertaining to the regulatory compliance evidence);
generate a plurality of candidate controls for mapping to the at least one new authoritative source (e.g., col. 5, lines 55-61 - The provided response may also include one or more answers relating to the one or more questions having the one or more key words, the subject matter, phrases, and/or mapped, interpreted, and/or identified answers relating to the regulatory compliance evidence and col. 10, lines 31-45 - In one configuration, a request may be received from one of the client devices 380a-n requesting regulatory compliance evidence about a virtual computing service provider. For example, the request may be a regulatory compliance based question, such as "Do you install servers and test them prior to releasing them for production?" That is, the request may include one or more questions having key words, subject matter items, phrases, and/or questions that may need to be mapped, interpreted, and/or identified in order to retrieve the regulatory compliance evidence. As such, the mapping module 354 may first map the key words, subject matter, phrases, and/or questions to a control list 328... The mapping module 354 may then map the key words, phrases, and/or questions in the request to the control list, which is mapped to the regulatory control evidence for maintaining compliance certifications. Each time the key words, terms, phrases, and/or questions are mapped, the key words, terms, phrases, and/or questions may be stored in the key words lexicon 325 and/or the control list 328 in the library 324 of the data store 320. By mapping the key words, terms, phrases, and/or questions in the request to the control list, the regulatory compliance evidence mapped to the control list may be retrieved for providing a response with the regulatory compliance evidence.);
wherein the plurality of candidate controls are taken from the plurality of existing controls (col. 10, lines 45-66 - That is the control list may be a list of rules, terms, and/or requirements that are stored, mapped, and/or maintained for the compliance regulations. More specifically, the control list is mapped by the mapping module 354 to the regulatory control evidence, such as the source documentation 322 that may be stored (physically and/or virtually) in the data store under control of the source documentation module 348. The mapping module 354 may then map the key words, phrases, and/or questions in the request to the control list, which is mapped to the regulatory control evidence for maintaining compliance certifications. Each time the key words, terms, phrases, and/or questions are mapped, the key words, terms, phrases, and/or questions may be stored in the key words lexicon 325 and/or the control list 328 in the library 324 of the data store 320. By mapping the key words, terms, phrases, and/or questions in the request to the control list, the regulatory compliance evidence mapped to the control list may be retrieved for providing a response with the regulatory compliance evidence);
extract one or more features from the plurality of candidate controls (e.g., col. 10, lines 45-66 - The mapping module 354 may then map the key words, phrases, and/or questions in the request to the control list, which is mapped to the regulatory control evidence for maintaining compliance certifications);
input the extracted one or more features to a “second machine learning” classifier, wherein the “second machine learning” classifier uses one or more machine learning algorithms to predict a likelihood that each of the plurality of candidate controls will be mapped to the at least one new authoritative source (e.g., col. 11, lines 10-37 - The machine learning module 350 may be used in conjunction with the mapping module 354. For example, the machine learning module 350 may record the key words, terms, phrases, questions and/or subject matter of the request as inputs. When a response is provided by the computing device 310 using the regulatory compliance evidence module 356, user feedback may be obtained from the user indicating the accuracy level of how the provided response and/or compliance evidence matches the request... The machine learning module 350 may record each user feedback and the rating assigned by the user. The machine learning module 350 may then, over time, create a machine learning model. The machine learning module 350 in association with the confidence level module 352 may use a statistical regression model to assist in creating a machine learning model to develop the confidence level and col. 11, lines 55-col. 12, lines 19 - By way of explanation only, returning to the above example, assume the user is a user within the medical device industry and asks in the response "Do you install servers and test them prior to releasing them for production?" Assume this question has been asked by over 100 similar medical device industry users, along with similar key words and/or subject matter, and this input information has been previously mapped to the control list. The machine learning module 354, based on the user feedback, uses the statistical regression model to calculate and create the statistical analysis probability that a provided response provides the appropriate compliance evidence as requested in a request, and/or assist with developing the confidence level. The confidence level module 352 may use the machine learning model and assign a confidence level to a response to the received request. The response may include a summary of the regulatory compliance evidence, such as "yes, we install each server and test them prior to releasing them for production" and a confidence level, such as a statement stating "there is a 98% confidence level indication that such summary and response of the regulatory compliance evidence is accurate and compliant with your received request.”);
identify a proposed mapping of one or more of the plurality of candidate controls to the at least one new authoritative source based on the predicted likelihoods (e.g., col. 11, lines 55-col. 12, lines 18); and 
(e.g., col. 5, lines 55-61 - The provided response may also include one or more answers relating to the one or more questions having the one or more key words, the subject matter, phrases, and/or mapped, interpreted, and/or identified answers relating to the regulatory compliance evidence).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Rossman to the authoritative sources of Ramamurthy to include input at least a subset of the plurality of vector representations corresponding to the plurality of existing authoritative sources to a ... classifier to train the first machine learning classifier, wherein the ... classifier uses one or more machine learning algorithms to predict one or more ... tags for the at least one new authoritative source; generate a plurality of candidate controls for mapping to the at least one new authoritative source; wherein the plurality of candidate controls are taken from the plurality of existing controls; extract one or more features from the plurality of candidate controls; input the extracted one or more features to a ...classifier, wherein the ... classifier uses one or more machine learning algorithms to predict a likelihood that each of the plurality of candidate controls will be mapped to the at least one new authoritative source; identify a proposed mapping of one or more of the plurality of candidate controls to the at least one new authoritative source based on the predicted likelihoods; and  transmit to a user a recommendation comprising the proposed mapping.
One would have been motivated to combine the teachings of Rossman to Ramamurthy to do so as it provides / allows providing feedback indicates a probability of the accuracy of the provided summary response and wheater the regulatory compliance evidence matches... the request (e.g., Rossman, col. 6, lines 29-40).
Further, in an analogous art, Szczepanik teaches:
(e.g, [0082] - The analysis module 112 may note or tag each of the identifying features of the metadata allowing for additional components of the analytics engine 109, such as the machine learning module 114 to categorize the data being ingested by the data lake system 101 in accordance with the discovered metadata analyzed by the analysis module 112)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Szczepanik to machine learning of Ramamurthy and Rossman to include ... a first machine learning classifier to train the first machine learning classifier, wherein the first machine learning classifier uses one or more machine learning algorithms to predict one or more metadata tags for the at least one new ...source.
One would have been motivated to combine the teachings of Szczepanik to Ramamurthy and Rossman to do so as it improves upon existing systems... by implementing cognitive, self-learning methods (e.g, Szczepanik, [0021]).
The examiner would further like to note it would have been obvious to one of ordinary skill in the art to realize form the teachings of Rossman and Szczepanik that there are a variety of machine learning algorithms, thus it would have been obvious to implement first and/or second machine learning classifiers as a matter of design choice.  

Regarding Claim 2,
Ramamurthy and Rossman and Szczepanik disclose the apparatus to Claim 1.
(e.g. Paragraph [0024], in large systems, there can be millions of entities in data index 140. To reduce the processing required to identify redundant data rules, a subset of entity data 140 is created and the existing data rules in rule store 126 and the new proposed data rule are applied against the subset of entity data to identify a subset of the violating entities for each data rule. The subset of violating entities for the new data rule is then compared against the respective subsets of violating entities for each existing data rule to identify all existing data rules that are similar to the new data rule based on the similarity between the subsets of violating entities.)

Regarding Claim 3,
Ramamurthy and Rossman and Szczepanik disclose the apparatus to Claim 2.
Ramamurthy further discloses the apparatus of claim 2 wherein, in performing the conversion of the data structures to the plurality of vector representations, said at least one processing platform is configured to convert the plurality of levels into respective vector representations (e.g. Paragraphs [0036-0037], application programs 40 can include programs for implementing any one of vector creation 172, vector compare 178, similar rule UI 176, test data selector 118, rule service 106, rule change component 116, entity data streamer 108, results dashboarding services 112, rule management user interface 120 and dashboard user interface 144, for example  Program data 44 may include data such as entity data index 140, rule store 126, test entity data 170, vector data store 17 4, and similar rules and scores 180, for example. Processing unit 12, also referred to as a processor, executes programs in system memory 14 and solid state memory 25 to perform the methods described above.)

Regarding Claim 4,
Ramamurthy and Rossman and Szczepanik disclose the apparatus to Claim 2.

Rossman further teaches wherein each of the plurality of levels comprises at least one of a unique identification and a title (e.g., col.  7, lines 16-20 - That is, the machine learning module 170 may model one or more factors and/or features relating to one or more key words, subject matter, and/or source documentation for interpreting one or more questions within the request pertaining to the regulatory compliance evidence).  As reasonably constructed source documentation can act as a unique identifier and/or title.
Similar motivation is noted for the combination of Claim 4, as per Claim 1 above.

Regarding Claim 6,
Ramamurthy and Rossman and Szczepanik disclose the apparatus to Claim 1.
 Rossman further teaches wherein said at least one processing platform is further configured to use existing mapping between the plurality of existing controls and existing authoritative sources to train the second machine learning classifier for determining the likelihood that each of the plurality of candidate controls will be mapped to the at least one new authoritative source (col. 4, lines 3-20 - The machine learning model may also use the accuracy level rating (i.e., the "accuracy level") and other user feedback that may be provided over time. The machine learning model may also be used to develop the confidence level. For example, the statistical analysis probability may be used to indicate whether the key words, subject matter, phrases, and/or questions in the request are accurately mapped to a control list that is mapped to the regulatory compliance evidence (e.g., source documentation). For example, the statistical analysis probability may be within a predefined percentage range, such as between zero (0) and one hundred (100). Thus, any percentage above and/or greater than a predefined threshold statistical analysis probability (e.g., 50%) may be deemed more accurate than any percentage below or less than the predefined threshold statistical analysis probability. In addition, as the training data for the machine learning model is updated over time, the accuracy of the model may increase and col. 7, lines 4-20 - The machine learning service 170 may construct and/or update a machine learning model 170 according to the mapped data and feedback provided from the user indicating the accuracy of the provided summary and/or evidence in the response in comparison to the request. The recorded data recorded by the machine learning service during a predetermined time period may be used as training data for establishing predictor functions (e.g., conditions or criteria) for the machine learning model that result in defined output values. Moreover, one or more factors and/or features may be used as input to the machine learning model to establish the output values (e.g., the statistical analysis probability). That is, the machine learning module 170 may model one or more factors and/or features relating to one or more key words, subject matter, and/or source documentation for interpreting one or more questions within the request pertaining to the regulatory compliance evidence).

Regarding Claim 7,
Ramamurthy and Rossman and Szczepanik disclose the apparatus to Claim 1.
(e.g. Paragraph [0031], At step 410, vector compare module 178 compares the similarity score to a similarity threshold to determine if the vector of the new data rule is sufficiently similar to the vector of the existing data rule to warrant displaying that the new data rule is possibly redundant of the existing data rule. In accordance with one embodiment, two vectors are considered to be sufficiently similar if the similarity score for the two vectors exceeds the similarity threshold.).

Regarding Claim 8,
Ramamurthy and Rossman and Szczepanik disclose the apparatus to Claim 7.
Ramamurthy further discloses wherein, in generating the plurality of candidate controls, said at least one processing platform is further configured to select as the plurality of candidate controls any of the plurality of existing controls which are mapped to an existing authoritative source having a computed similarity to the at least one new authoritative source exceeding the threshold (e.g. Paragraph [0031], At step 410, vector compare module 178 compares the similarity score to a similarity threshold to determine if the vector of the new data rule is sufficiently similar to the vector of the existing data rule to warrant displaying that the new data rule is possibly redundant of the existing data rule. In accordance with one embodiment, two vectors are considered to be sufficiently similar if the similarity score for the two vectors exceeds the similarity threshold. If the two vectors are sufficiently similar, the identity of the existing data rule and the similarity score are stored in similar rules and scores 180 at step 412.).

Regarding Claim 9,
Ramamurthy and Rossman and Szczepanik disclose the apparatus to Claim 7.
Ramamurthy further discloses. The apparatus of claim 7 wherein, in generating the plurality of candidate controls, said at least one processing platform is further configured to select as the plurality of candidate controls any of the plurality of existing controls having a computed similarity to the at least one new authoritative source exceeding the threshold (e.g. Paragraph [0031], At step 410, vector compare module 178 compares the similarity score to a similarity threshold to determine if the vector of the new data rule is sufficiently similar to the vector of the existing data rule to warrant displaying that the new data rule is possibly redundant of the existing data rule. In accordance with one embodiment, two vectors are considered to be sufficiently similar if the similarity score for the two vectors exceeds the similarity threshold. If the two vectors are sufficiently similar, the identity of the existing data rule and the similarity score are stored in similar rules and scores 180 at step 412.)

Regarding Claim 11,
Ramamurthy and Rossman and Szczepanik disclose the apparatus to Claim 1.
Rossman further teaches the apparatus of claim 1 wherein the one or more features comprise the computed similarities between the at least one new authoritative source and at least the subset of the plurality of authoritative sources to which the plurality of candidate controls are currently mapped (e.g. col. 4, lines 2-20 – “accuracy level” and col. 10, lines 31-col. 11, lines 9 - As such, the mapping module 354 may first map the key words, subject matter, phrases, and/or questions to a control list 328. It should be noted that a control list is maintained for the compliance regulations. The control list may be a granular statement of what the virtual computing system provider is required to do or execute to comply with a regulation. That is the control list may be a list of rules, terms, and/or requirements that are stored, mapped, and/or maintained for the compliance regulations. More specifically, the control list is mapped by the mapping module 354 to the regulatory control evidence, such as the source documentation 322 that may be stored (physically and/or virtually) in the data store under control of the source documentation module 348. The mapping module 354 may then map the key words, phrases, and/or questions in the request to the control list, which is mapped to the regulatory control evidence for maintaining compliance certifications. Each time the key words, terms, phrases, and/or questions are mapped, the key words, terms, phrases, and/or questions may be stored in the key words lexicon 325 and/or the control list 328 in the library 324 of the data store 320. By mapping the key words, terms, phrases, and/or questions in the request to the control list, the regulatory compliance evidence mapped to the control list may be retrieved for providing a response with the regulatory compliance evidence.).
Similar motivation is noted for the combination of Claim 11, as per Claim 1 above.

Regarding Claim 12,
Ramamurthy and Rossman and Szczepanik disclose the apparatus to Claim 1.
Rossman further teaches the apparatus of claim 1 wherein the one or more features comprise a number of the plurality of authoritative sources to which each the plurality of candidate controls are currently mapped (col. 3, lines 48-53 - Currently mapped key words, subject matter, phrases, and/or questions in the request may also be compared to previously mapped key words, subject matter, phrases, and/or questions in previous requests to assist in determining the statistical probability for mapping.)
Similar motivation is noted for the combination of Claim 12, as per Claim 1 above.

Regarding Claim 15,
Ramamurthy and Rossman and Szczepanik disclose the apparatus to Claim 1.
Szczepanik further teachesthe apparatus of claim 1, wherein said at least one processing platform is further configured to compute a similarity between the one or more predicted metadata tags and one or more metadata tags respectively corresponding to the plurality of candidate controls (e.g., [0084] - Machine learning may refer to a method of data analysis that may automate analytical model building, allowing for computer systems such as data lake system 101 to learn from the metadata analyzed by analysis module 112 and past instances of file histories (i.e. historical data lakes) having similar properties to the analyzed files, in order to identify patterns and make decisions about the categorization of each file, with minimal intervention by a human user and/or administrator.)

Claims 16 and 20 recite similar limitations as Claim 1, and are therefore rejected under the same arts and rationale.

Claim 17 and 21 recites similar limitations as Claim 7, and are therefore rejected under the same arts and rationale.



Claim 19 and 23 recites similar limitations as Claim 9, and are therefore rejected under the same arts and rationale.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy et. al. (US20190220753A1) (hereafter Ramamurthy) in view of Rossman et al. (US,967285B1) (hereafter Rossman) and Szcezepanik et. al. (US220200174966A1) (hereafter Szcezepanik) and further in view of Benjamin et. al. (US20140379665A1) (hereafter Benjamin).

Regarding Claim 13,
Ramamurthy and Rossman and Szczepanik disclose the apparatus to Claim 1.
Regarding Claim 13, Ramamurthy discloses the apparatus of claim 1 wherein said at least one processing platform is further configured to: receive at least one other new authoritative source (e.g. Paragraph [0004], receiving a proposed data rule);
Ramamurthy and Rossman and Szczepanik fails to disclose the following limitations:
determine that there are no candidate controls from the plurality of existing controls for mapping to the at least one other new authoritative source; and
 transmit to a user a notification of the determination
However, Benjamin teaches determine that there are no candidate controls from the plurality of existing controls for mapping to the at least one other new authoritative source (e.g. Paragraph [0138], at step 310, the system may determine the presence of one or more controls. The system may determine the absence of one or more controls. The controls may be KBE quality controls. The controls may be KBE integrity controls.);
and transmit to a user a notification of the determination (e.g. Paragraph [0131], at step 210, the system may transmit a notification. The notification may be transmitted to one or more application managers. The notification may be transmitted to one or more DSEs.)

Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Benjamin to the controls of Ramamurthy and Rossman and Szczepanik to include determine that there are no candidate controls from the plurality of existing controls for mapping to the at least one other new authoritative source; and  transmit to a user a notification of the determination
One would have been motivated to combine the teachings of Benjamin to of Ramamurthy and Rossman and Szczepanik to do so as it provides / allows clearly show the details of the data flow. (e.g, Benjamin, [0008])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466.  The examiner can normally be reached on M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627